Citation Nr: 1543568	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-30 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in May 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, his COPD is etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection COPD, also claimed as emphysema as a result of asbestos exposure, have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting service connection for COPD, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran asserts that his COPD is etiologically related to active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a June 2010 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with COPD with emphysema.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In the June 2010 C&P examination report, the examiner noted that the Veteran's DD 214 indicated that his military occupational specialty was as a "boilerman" and that it was highly probably that the Veteran was exposed to asbestos.  During his June 2015 travel board hearing, the Veteran testified that while in the Navy, he worked as a welder and repairman in a ship and that he had symptoms of coughing, increased mucus, and shortness of breath from the asbestos he removed.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he was exposed to asbestos during active service and satisfies the second threshold element of service connection.  

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a June 2010 C&P examination report, the VA examiner opined that it was less likely than not that the Veteran's claimed asbestosis exposure caused his claimed COPD.  The rationale given was that while the Veteran had severe COPD with emphysema, he did not meet the asbestosis PFT criteria because his TLC remained normal.  Additionally, the examiner noted that asbestos does not cause COPD.

In a January 2013 radiology report, the impression was that the Veteran had severe COPD that started when he was in his late 30's.  It was noted that his major risk factors for COPD were cigarette and cigar smoking.  In addition, the report noted that his exposure to particulate matter, including asbestos, in the course of his work as a welder in the Navy may have had a "synergistic effect with tobacco smoke exposure, resulting in early onset COPD."  Additionally, depending on the materials used in welding, the Veteran's COPD may also have been associated with metal fumes generated by welding.  Exposure to metal fumes by welders has been associated with asthma and less commonly emphysema.

In a February 2015 VA treatment report, the impression of the Veteran was early onset COPD with bullous emphysema.  Dr. E. M. H., the pulmonary attending, noted that "I think with reasonable certainty that asbestos exposure contributed to [the Veteran's] lung cancer and early onset COPD.

In a May 2015 letter, Dr. J. B. A. wrote that the Veteran's previous exposure to toxic fumes as well as asbestos were likely synergistic with his underlying tobacco use for development of his COPD.  Dr. J. B. A. wrote "[p]lease strongly consider allowing a service connection for [the Veteran's] underlying... COPD."

In a June 2015 letter, Dr. E. M. H., a staff physician and a pulmonary/critical care specialist at the Malcom Randall VA Medical Center, wrote that she initially saw the Veteran in March 2013 for management of his severe COPD.  He reported to her a history of significant asbestos exposure while in the military.  He also noted that he was a long term cigarette smoker.  Dr. E. M. H. opined that based on the Veteran's early onset of COPD, it was more likely than not that his asbestos exposure contributed to the early onset of COPD.

The Board finds that the positive nexus opinions provided by the January 2013 radiology report, the February 2015 VA treatment report, the May 2015 letter from Dr. J. B. A., and the June 2015 letter from Dr. E. M. H. outweigh the negative nexus opinion provided by the June 2010 VA examiner.  Combined with the Veteran's competent and credible lay statements, the Board finds that it is at least as likely as not that the Veteran's COPD is etiologically related to active service.


ORDER

Entitlement to service connection for COPD, also claimed as emphysema as a result of asbestos exposure, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


